Citation Nr: 0707920	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epilepsy, grand mal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The appellant, who is the veteran, served on active duty from 
October 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In 1970, the RO denied entitlement to service connection for 
epilepsy.  The veteran did not appeal; thus, the claim became 
final.  38 U.S.C.A. § 7105 (West 2002).  The RO confirmed and 
continued the denial on a finality basis in September 1994.  
The veteran again did not appeal and the claim remained 
final.  Id.  Where service connection for a disability has 
been denied in a final rating decision, a subsequent claim 
for service connection for the same disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is not controlling.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For 
this reason, the issue has been restyled on the title page to 
reflect the foregoing.


FINDINGS OF FACT

1.  Hypertension did not begin service, manifest to a 
compensable degree within one year after service separation, 
and it is not otherwise related to service.

2.  In an unappealed April 1970 rating decision, the RO 
denied the claim of service connection for epilepsy.  In an 
unappealed September 1994 determination, the RO confirmed and 
continued the denial on a finality basis.

3.  The new evidence received since the September 1994 rating 
decision is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2006).  

2.  The September 1994 rating decision denying entitlement to 
service connection for epilepsy on a finality basis is final; 
new and material evidence having not been received, the claim 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006). 


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim, and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2003.  In the notice, the veteran was informed that 
in order to reopen the claim of service connection, she must 
submit new and material evidence, and the notice included the 
type of evidence necessary to establish the underlying claims 
of service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of the claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability); and of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence and evidence to establish 
the underlying claim). 

To the extent that the degree of disability assignable was 
not provided, the claims are denied and no disability rating 
will be assigned.  Accordingly, there can be no possibility 
of prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no other records to obtain, the Board concludes that 
requirements of the duty to assist have been met.  Further, 
although there is a current diagnosis of hypertension because 
the evidence does not indicate that the veteran's 
hypertension began in service or is in any way related to 
service, a VA examination addressing the etiology of the 
disorder is not needed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension may be presumed to have been incurred during 
service if manifested to a compensable degree or more within 
one year following service discharge.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307, 3.309.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

A review of the probative evidence in this case establishes 
that the requirements for service connection are not met.  
There is no medical evidence of hypertension from any source 
contemporaneous with service, or credible medical evidence of 
hypertension manifesting to a compensable degree within the 
one-year period following separation from service. 

After service, the first post-service medical evidence of 
hypertension was in September 2002, more than 30 years after 
service and well beyond the one-year presumptive period for 
service connection for hypertension as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 
3.309.  

VA records disclose that the veteran has been receiving 
ongoing treatment for well-controlled hypertension, but do 
not attribute her condition to any illness, disease, or event 
during service 

The period without documented complaints of hypertension from 
1969 to 2002 is a factor weighing against the claim that the 
current hypertension had onset during service.  Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  Moreover, there is 
no medical evidence that links the current hypertension to 
service.  

As for the veteran's statements, where, as here, the 
determinative issue involves questions of a medical diagnosis 
or medical causation, competent medical evidence is required 
to substantiate the claim.  The veteran as layperson is not 
competent to offer an opinion on a question involving a 
medical diagnosis or medical causation, and consequently her 
statements to the extent that she associates the current 
hypertension to service does not constitute medical evidence 
necessary to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the currently diagnosed hypertension had onset 
during service or within the one-year presumptive period or 
is otherwise linked to service, the preponderance of the 
medical evidence is against the claims, and the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Epilepsy, grand mal

The veteran also seeks to reopen her claim of entitlement to 
service connection for grand mal epilepsy.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In the rating decision of April 1970, the RO denied the claim 
of service connection for epilepsy, finding that the 
condition clearly and unmistakably existed prior to service 
and was not aggravated by any incident during the veteran's 
short period of service.  The evidence considered by the RO 
consisted of service medical and clinical records showing 
that the veteran had been hospitalized numerous times with a 
history of convulsive disorder from the age of 14.  

In December 1993, the veteran filed a claim to reopen and 
submitted VA outpatient treatment reports for the period of 
April 1989 to October 1993.  The reports showed ongoing 
treatment for epilepsy, but did not establish that the 
condition was aggravated by service.  Accordingly, a 
September 1994 rating decision found that new and material 
evidence to reopen the claim had not been submitted.  The 
veteran did not appeal that determination; thus, the claim 
became final.  In June 2003, the RO received the veteran's 
claim to reopen the matter.

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

In the prior denials of the claim in April 1970 and September 
1994, the RO found that the veteran did not present evidence 
of that her pre-existing condition was aggravated by service.  
Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that epilepsy was 
aggravated by active service.

Since September 1994, the pertinent evidence submitted by the 
veteran consists of VA outpatient records from November 1997 
to June 2002, and from January 2003 to August 2003, private 
medical reports dated in December 2003 and March 2004, and 
private medical records from 1981 to 1988.  The records show 
ongoing treatment for well-controlled epilepsy dating back to 
1981, but not one of the reports suggests that the disorder 
increased in severity during service beyond its natural 
progression.   

Accordingly, while this evidence is new, it is not material 
as it does not address the unestablished fact necessary to 
substantiate the claim, that is, aggravation of the 
preexisting epilepsy disability.  As such, the evidence also 
cannot raise a reasonable possibility of substantiating the 
claim.  

While the Board is cognizant of the veteran's appellate 
assertions, the veteran lacks competence to give a medical 
opinion as to the etiology of epilepsy.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Her lay statements, 
alone, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, because the newly received evidence is not 
material, the claim of service connection for epilepsy, grand 
mal is not reopened.  Thus, the September 1994 rating 
decision remains final, and the appeal is denied. 



ORDER

Service connection for hypertension is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for epilepsy, grand mal 
remains final, and the appeal is denied.  




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


